Citation Nr: 1145272	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to May 1969.  The Veteran died in October 2005; the current appellant asserts she is the Veteran's surviving spouse for compensation purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

When this case was before the Board in February 2011, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The appellant and the Veteran were married more than 15 years after the Veteran's separation from active service.

2.  They were married for less than one year under the applicable laws of the Commonwealth of Pennsylvania where they resided.

3.  There were no children born to them before or after their marriage.

4.  The evidence does not show they attempted to enter into a common law marriage. 



CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA death benefit purposes.  38 U.S.C.A. § 101 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In accordance with the Board's February 2011 remand, the Appeals Management Center (AMC), in Washington, D.C., sent the appellant notice informing her of the evidence needed to establish her claim in February 2011.  Although the appellate was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also concludes that VA has met its duty to assist the appellant in developing the evidence to support her claim.  The record contains the appellant's marriage certificate and the Veteran's certificate of death.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal.  Although informed of the type of evidence that she should submit or identify to support her claim, neither the appellant nor her representative has done so.  The Board also is unaware of any outstanding evidence that could be obtained to substantiate the claim.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

VA law provides for dependency and indemnity compensation to a veteran's surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2010).  Dependency and indemnity compensation may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, and who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated, (2) for one year or more prior to the veteran's death, (3) for any period of time if a child was born of the marriage or was born to them before the marriage.  38 C.F.R. § 3.54 (2010).

A recognized marriage for VA purposes is defined as one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a) (2010).

In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a) (6) (2010).

The term "spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2010).

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and who has not remarried or, in cases not involving remarriage, has not, since the death of the veteran, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Analysis

The appellant seeks to have status as the Veteran's surviving spouse in order to receive VA benefits.  Service connection for the cause of the Veteran's death was awarded in a February 2006 rating decision.

The record establishes that the appellant and the Veteran were married in July 2005 and the Veteran died approximately three months later in October 2005.  The marriage took place in Pennsylvania, home of the appellant and the Veteran. 

As outlined in the appellant's formal appeal, VA Form 9, she contends that she and the Veteran were living together "common law," were living together during his illness; that she was there with him in the capacity of a nurse's aide "of choice," and did not receive any compensation for assisting him.  

In addition, in a brief submitted by her representative in January 2011, it was asserted that the appellant and Veteran had a common law marriage "established well before January 1, 2005." 

Nonetheless, based upon the evidence of record, the Board finds that the appellant and the Veteran were married more than 15 years after the Veteran's separation from active service, that they were married for less than one year under the applicable laws of the Commonwealth of Pennsylvania where they resided, and that there were no children born to them before or after their marriage.  

Records show the Commonwealth of Pennsylvania does not recognize common law marriages formed after January 1, 2005.  

As stated above, and communicated to the appellant in the February 2011 VCAA notice, corroborating evidence of a common law marriage in jurisdictions where marriages other than by ceremony are recognized, includes the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a) (6) (2010).

Neither the appellant nor her representative has responded to the request for evidence of the alleged common law marriage.

Moreover the appellant's representative does not have personal knowledge, or did not submit evidence of such knowledge, to support the assertion that the appellant and Veteran had a common law marriage "established well before January 1, 2005." 

Therefore, the regulatory criteria for recognition as a surviving spouse for VA purposes are not met.

To some extent, the appellant appears to be raising an argument couched in equity.  However, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under the law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless a claimant meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the appellant's arguments, has no legal basis to grant this appeal.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


